Citation Nr: 0124037	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  95-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

A determination of the propriety of the initial disability 
evaluation of 10 percent assigned to the veteran's service-
connected recurrent back pain with scoliosis and history of 
hip and leg involvement.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from March 1985 to February 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating decision of the 
Detroit, Michigan, regional office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, granted the 
veteran's claim for entitlement to service connection for a 
back disorder, and assigned a 10 percent evaluation for this 
disability.  The veteran submitted a timely notice of 
disagreement with several issues, including the 10 percent 
evaluation, and the current appeal ensued.  

This appeal was previously before the Board in September 
1996.  The decision issued at that time included a 
confirmation of the 10 percent evaluation for the veteran's 
back disability.  The decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 1998, the veteran's attorney and the Secretary of the 
VA filed a Joint Motion for Remand requesting that the issue 
of entitlement to an increased disability rating be remanded 
to the Board for readjudication, to particularly include 
consideration of the application of alternative Diagnostic 
Codes to the veteran's disability.  This motion was granted 
by the Court in April 1998.  

Following the return of this appeal to the Board in September 
1998, it was remanded to the RO for further development.  
After the completion of this development, the appeal was 
returned to the Board.  In June 2000, the Board issued a 
decision which confirmed the 10 percent evaluation for the 
veteran's back disability.  This decision was appealed to the 
Court.  In November 2000, the veteran's attorney and the 
Secretary of the VA filed an additional Joint Motion for 
Remand requesting that this appeal be remanded to the Board 
for readjudication, in particular to include consideration of 
additional evidence that had been received by the Board in 
May 2000, but was not associated with the veteran's claims 
folder before the June 2000 decision had been issued.  The 
Court granted this motion in November 2000.  

In January 2001, the Board contacted the veteran, notified 
him of the November 2000 remand, and informed him that he 
would be provided 90 days in which to submit additional 
evidence.  Additional evidence was forwarded to the Board by 
the veteran's attorney in May 2001.  The Board contacted the 
veteran and his attorney in July 2001 and notified him that 
unless a waiver of review by the RO was received, then any 
additional evidence that had been received directly at the 
Board would be returned to the RO for their consideration.  A 
waiver of review by the RO was received from the veteran's 
attorney in July 2001.  Additional evidence was also received 
from the veteran's attorney at the Board in August 2001, 
which was accompanied by another waiver of RO review.  
Therefore, the Board will proceed with review of the 
veteran's appeal.  


FINDINGS OF FACT

1.  Prior to July 3, 2001, the veteran's service-connected 
recurrent back pain with scoliosis and history of hip and leg 
involvement was manifested by slightly limited lumbar spine 
motion with complaints of pain on movement. 

2.  Subsequent to July 3, 2001, the veteran's service-
connected recurrent back pain with scoliosis and history of 
hip and leg involvement has been manifested by muscle spasm, 
and some loss of lateral spine motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for recurrent back pain with scoliosis and history of hip and 
leg involvement prior to July 3, 2001 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5010, 5295 
(2000).

2.  The criteria for a 20 percent evaluation for recurrent 
back pain with scoliosis and history of hip and leg 
involvement from July 3, 2001 have been met; the criteria for 
an evaluation in excess of 20 percent for recurrent back pain 
with scoliosis and history of hip and leg involvement from 
July 3, 2001 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Codes 5010, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the 10 percent evaluation assigned 
to his service connected recurrent back pain with scoliosis 
and history of hip and leg involvement is insufficient to 
reflect its current level of severity.  He argues that the 
pain produced by his back disability results in more 
impairment than is represented by a 10 percent evaluation.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  The 
Statement of the Case and the Supplemental Statements of the 
Case which have been provided to the veteran have contained 
the laws and regulations governing the evaluation of his 
disability, including the Diagnostic Codes that are 
potentially applicable to his disability.  These Diagnostic 
Codes explain what must be demonstrated in order for the 
veteran to prevail in his appeal.  The Board concludes that 
the discussions of the Statement of the Case and the 
Supplemental Statements of the Case sent to the veteran 
informed him of the manner of evidence required to prevail in 
his claim, and that the VA's notification requirements have 
been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  The 
Board notes that this issue was remanded to the RO for 
additional development in September 1998.  The veteran was 
then afforded VA examinations of his disability, and 
pertinent opinions regarding his disability were obtained 
from the examiners.  Furthermore, the veteran has been 
contacted by both the RO and the Board on multiple occasions 
in order to either request information regarding medical 
treatment for his service connected disability, or to inform 
him of opportunities in which to submit additional evidence.  
The RO has also obtained all medical records identified by 
the veteran, and associated them with the claims folder.  
Therefore, the Board must conclude that the duty to assist 
has been completed.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In view of the above, the Board finds that a remand would 
serve no useful purpose for this issue.  See Soyini v. 
Derwinski 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
effective date of service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The pertinent evidence includes service medical records, 
which indicate that the veteran injured his back in November 
1991 when the truck he was sitting in moved before he was 
secure, causing him to jerk and hyperextend his back. The 
diagnosis at that time was a trapezius strain.  Subsequent 
treatment notes show complaints of mid and low back pain, 
with some paresthesias and radiation into the legs.  The 
presence of back spasm was noted in treatment notes dated in 
June 1992 and in January 1993.

An x-ray of the veteran's thoracic spine in January 1992 
revealed mild scoliosis and mild degenerative joint disease 
at T7 to T11.  A bone scan of the thoracic and lumbar spine 
and single photon emission computed tomography (SPECT) images 
of the thoracic spine in April 1992 indicated a normal bone 
scan, with no abnormal accumulation of the 
radiopharmaceutical in the thoracic spine on planar and SPECT 
imaging.  In June 1992, the veteran underwent an x-ray of the 
lumbar spine, which again resulted in a diagnosis of mild 
scoliosis and suspected early degenerative joint disease at 
L5 to S1.  In August 1992, the veteran underwent magnetic 
resonance imaging (MRI) of the lumbar spine, which showed 
mild disc decussation of the lower spine, without evidence of 
bulge or herniation.  Subsequent treatment records dated six 
days later indicate that the veteran was informed that these 
results showed no evidence of disc protrusion.

The veteran was evaluated by a Physical Evaluation Board 
(PEB) in December 1992.  The PEB report indicated that the 
veteran was physically unfit due to degenerative joint 
disease, lumbar and thoracic spine with pain associated with 
thoracolumbar strain, rated as mild, and recommended that he 
be separated from service.

The post-service evidence includes the report of a VA 
neurological examination of the spine conducted in March 
1993.  The veteran complained of back pain since service.  He 
stated that the pain began in the thoracic spine, but was now 
more severe in the lumbar spine, with radiation down both 
legs.  He added that there was some associated stiffness and 
spasm, with numbness in the legs.  On examination, there were 
no focal motor abnormalities found in the lower extremities, 
and no sensory loss.  Reflexes were symmetrical and his gait 
was normal.  He was able to walk on his toes and heels and 
could squat.  The range of motion was normal.  The examiner 
diagnosed degenerative joint disease with mild scoliosis, 
with a history of mild lumbar pain syndrome.  However, the 
Board notes that VA x-rays of the lumbar and thoracic spine 
taken later that day revealed no abnormalities of the 
vertebrae, discs, or soft tissues.

In March 1993, the veteran underwent a VA orthopedic 
examination of the spine.  He reported that he injured his 
back in November 1991 when he was thrown from a pickup truck.  
The veteran complained of numbness in both buttocks, going to 
the bilateral posterior thighs, and pain in the same 
distribution.  He also reported bilateral heel numbness when 
standing too long.  On examination, he had a normal gait, and 
some minimal scoliosis.  Palpation of the thoracic spine was 
normal, with no spasm.  Range of motion testing revealed 
flexion forward to 105 degrees, extension backward to 40 
degrees, right and left lateral flexion to 45 degrees, and 
right and left rotation to 60 degrees.  There was no 
objective evidence of any pain on motion, and his thighs and 
calves measured equal bilaterally.  Lumbar spine x-rays were 
within normal limits.  The examiner diagnosed a history of 
back pain, with x-rays within normal limits, and also noted 
that clinically, the veteran had minimal scoliosis.  

Also of record are outpatient treatment notes dated from 
February 1993 to November 1994 from Gary Ziegler, M.D., a 
physician in private practice.  In a treatment note dated in 
February 1993, the examiner stated that the veteran was 
looking for a job and wanted to apply for unemployment 
benefits, but could not get that unless he was found to be 
physically fit and able to work.  The veteran brought with 
him some x-ray reports of the thoracic and lumbar spine from 
service which indicated mild degenerative joint disease, and 
a MRI report which was negative.  He reported no aches or 
pains in the muscles, bones, or joints, and stated that he 
had no numbness, tingling, or weakness.  On examination, the 
veteran's back, spine and neurological examination were 
normal except for some very mild tenderness over the lower 
and upper lumbar spine.  The paraspinous muscles appeared 
normal, and deep tendon reflexes, circular motion sensation, 
and cranial nerves two through twelve were all within normal 
limits.  The examiner diagnosed mild degenerative joint 
disease, and opined that the veteran's only limitation would 
be repetitive heavy lifting or bending.

In a subsequent treatment note dated in October 1994, the 
veteran reported exacerbations of back pain two to three 
times per year.  He stated that his pain had become worse the 
previous week, with numbness into the buttocks and legs upon 
sitting for longer than ten minutes.  He stated that there 
was no radiation of pain or weakness in the extremities.  On 
examination, there was no point tenderness over the thoracic 
or lumbar spine, although there was bilateral thoracic and 
lumbar paraspinal muscle tenderness.  There was no 
appreciable spasm.  On range of motion testing, the veteran 
was able to flex forward to touch his toes.  Lateral flexion 
was to 30 degrees to the right and left, and there was good 
hyperextension of the back with minimal discomfort.  There 
were no sensory deficits to light touch, and reflexes and 
pulses were normal.  The examiner diagnosed an exacerbation 
of low back pain, degenerative joint disease thoracic lumbar 
spine.

The veteran underwent a private x-ray study in December 1995.  
The thoracic spine was found to have mild to moderate 
degenerative spurring at multiple levels.  The lumbar spine 
was unremarkable.  

Private medical records from June 1999 show that the veteran 
was seen on two occasions for complaints of back and 
abdominal pain.  On the first occasion, he was said to have 
experienced recurrent flare-ups of back pain since a motor 
vehicle accident during service.  The veteran was reported to 
have fallen out of the back of a truck and onto the ground in 
full gear, after which he developed low back pain.  He 
underwent physical therapy and attempted to do some back 
exercises on a regular but fairly consistent bases.  The 
veteran said that he had occasional flare-ups such as his 
current episode of pain.  This was sciatic type pain that 
started in his right lower lumbar area, extended down his 
right hip, and along the posterior thigh to the lateral calf.  
There had never been any episodes of numbness.  His back 
problem had flared up several weeks ago, and he had been 
placed on light duty at work.  On examination, there were no 
focal defects, and straight leg raising was negative.  The 
assessment included low back pain with right sciatic 
involvement.  Physical therapy was recommended.  

At the second June 1999 visit to the private examiner, there 
had been no change in the back pain.  Straight leg raising 
produced moderate low back discomfort on the right side at 
approximately 30 degrees, and on the left side at 45 degrees.  
The veteran had normal lateral flexion of the back without 
discomfort, and indicated that this movement frequently 
relieved his pain.  There was moderate low back pain with 
forward flexion, and more acute back pain with hyperextension 
of the back.  The assessment and plan included back pain.  
The veteran was informed that the only thing that would help 
relieve his back discomfort was physical therapy.  

Following a Court remand and a subsequent Board remand, as 
described above, the veteran underwent new VA examinations 
and a social work survey.  At the time of the September 1999 
social work survey, he complained of back pain and some 
abdominal pain.  He noted that he had undergone testing for 
his back problems, but that nothing had been found yet.  The 
veteran reported that he worked full time five days per week 
for a propane company as a utility man.  He stated that his 
job included painting propane tanks, doing yard work for his 
employer, answering the office telephone, and accepting 
payments from customers.  He reported that he had worked for 
this company off and on since his discharge from service in 
1993.  The veteran said that his back condition limited his 
ability to bend over and caused pain.  He stated that this 
condition limited which jobs he could do, and had led to an 
overall decrease in his earnings.  He reported that he had 
had to sell a hobby farm in July 1989 due to his back 
condition.

At the September 1999 VA orthopedic examination of the spine, 
the veteran complained of intermittent low back pain.  He 
reported that sometimes there was no pain, but a lot of 
lifting, bending and carrying would produce discomfort and 
pain in the back, as would driving long distances.  The 
veteran stated that sometimes the pain was aggravated for two 
or three days, at which time he would have to restrict his 
activities.  He said that his back problems involved only his 
lower back and were worsening, but he did not take any 
medications for his back.  He reported that he originally 
injured his back in 1991, and that his back had been aching 
and painful ever since.  

On examination in September 1999, the veteran walked 
normally, with good posture.  The examination of the thoracic 
spine revealed minimal scoliosis with convexity on the right 
side.  There was no tenderness, and muscle tone was moderate, 
without spasm.  The examination of the lumbar spine revealed 
good muscle tone, with no spasm.  There was no evidence of 
scoliosis or kyphosis in the lumbar area, and no tenderness 
to palpation.  Range of motion revealed flexion forward to 70 
degrees, with complaints of pain, extension backward to 30 
degrees, right and left lateral flexion to 30 degrees, and 
right and left rotation to 20 degrees.  Both lower limbs were 
negative for any neurologic deficiency, and straight leg 
raising was to 65 degrees on both sides with complaint of 
back pain.  Lasegue test was negative on both sides.  An X-
ray study of the thoracic and lumbar spine was within normal 
limits.  The examiner diagnosed a history of an injury to the 
back with complaint of low back pain.  There was no evidence 
of orthopedic pathology.  Clinically, there was no evidence 
of nerve root involvement or disc problems, and there was no 
evidence of scoliosis.  After noting that he had reviewed the 
claims folder, the examiner opined that the current severity 
of the back disorder was only subjective complaints.  There 
was no functional loss due to weakness, fatigability, 
incoordination, or pain on movements.  The examiner noted 
that he could not give any opinion with regards to functional 
loss due to repeated use over a period of time, and he could 
not speculate as to any additional impairment during flare- 
ups.

In October 1999, the veteran underwent a VA neurologic 
examination of the spine.  He complained of intermittent 
tingling and numbness of the legs, depending on activity, 
bending and repetitious work.  He stated that he worked for a 
propane company delivering cylinders, and had pain in the 
back of the legs.  On examination, there was no motor or 
sensory deficit.  Reflexes were 3+ bilaterally, and sensory 
examination was intact.  The veteran was scheduled for an 
electromyogram (EMG) and nerve conduction studies of both 
lower extremities to rule out radiculopathy, but he was 
unable to tolerate the test.  The examiner diagnosed a 
history of intermittent tingling and numbness of both lower 
extremities, and a history of back injury in 1991 in service.  
The examiner stated that clinically, there were no 
neurological deficits. 

The veteran underwent a private examination of his back 
disability in March 2000.  The history of his disability was 
noted.  Currently, the veteran's symptoms were intermittent, 
and very activity dependent.  His usual level of activity 
included heavy lifting at work.  The veteran experienced 
symptoms about three days each week.  His symptoms could be 
severe, and ranged from between a 3 of 10 to a 9 of 10 on a 
pain scale.  The 9 out of 10 occurred when he was very 
active.  The symptoms would last from between 20 and 40 
minutes, and then wax and wane again between one and four 
hours later.  On examination, there was no sensory loss in 
the thoracic or lumbar dermatomes.  There was no midline 
spinal percussion tenderness.  The lumbosacral paraspinal 
musculature was tight, but there were no trigger points.  The 
lumbar spine range of motion was relatively full and pain 
free, and straight leg raising was negative.  Sensory testing 
of the legs was normal, as was manual muscle testing.  The 
examiner stated that this was a neuropathic pain situation, 
based mostly on the veteran's history of stinging or burning 
type pain.  There was also a component of myofascial pain 
with the trigger point located in the right abdomen.  

The veteran underwent an private MRI in April 2000.  The 
impression was minimal degenerative changes of the lower 
lumbar facet joints.  Otherwise, the study was negative with 
the exception of old appearing wedge deformities of the T12 
and L1 vertebral bodies.  

A private x-ray study conducted in June 2001 resulted in an 
impression of minimally wedged appearance of the L1 vertebral 
body with no evidence of a fracture or destructive process, 
and slight spondylosis.  

In letter dated July 3, 2001, the veteran's private doctor 
states that he recently examined the veteran's back 
disability.  The date of the examination was not provided.  
The veteran had a history of a motor vehicle accident in 
1991, and had experienced daily pain in his thoracolumbar 
junction since that time.  He reported that a 1994 X-ray 
study showed a wedge deformity and compression fracture.  An 
x-ray study conducted in conjunction with the examination 
showed a minimally wedged appearance of the L1 vertebral 
body, but no evidence of fracture or destructive process, and 
slight spondylosis.  The thoracic spine had mild osteophyte 
formation of the vertebral body margins at three levels.  
There was a minimal wedge appearance at T6 and T7, which 
appear to be long standing.  The T12 vertebral body was 
normal.  The examiner stated that there was radiographic 
evidence of bony pathology consistent with mechanism of 
injury of a motor vehicle accident and extension injury and 
compression.  The veteran had clinical evidence of muscle 
spasm and pain on range of motion of the thoracic and upper 
lumbar spine.  The examiner opined that this represented 
objective evidence that there was an injury as a result of 
the 1991 motor vehicle accident with ongoing problems.  

The veteran's recurrent back pain with scoliosis and history 
of hip and leg involvement has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, DC 5010, 
which is the Diagnostic Code for traumatic arthritis.  This 
rating code states that traumatic arthritis, substantiated by 
x-ray findings, is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The Board notes that both Diagnostic Code 5003 and Diagnostic 
Code 5010 explicitly state that these codes apply only in 
instances of arthritis which have been confirmed by x-ray 
examination.  In this veteran's case, the x-rays in service 
reportedly showed mild degenerative joint disease of the 
thoracic spine in January 1992, and suspected early 
degenerative joint disease of the lumbar spine in June 1992.  
Most of the post service x-ray studies have been negative for 
degenerative changes of the spine.  However, the December 
1995 private x-ray study noted degenerative spurring of the 
thoracic spine, although the lumbar spine was unremarkable.  
The April 2000 MRI revealed minimal degenerative changes of 
the lower lumbar facet joints, and an old wedging deformity 
of T12 and L1.  Therefore, the rating code for traumatic 
arthritis is for consideration in this case.  C.F.R. § 4.71a, 
DC 5010.  

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion 
warrants a 20 percent evaluation.  Slight limitation of 
motion is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

A 10 percent evaluation is merited for severe or moderate 
limitation of motion of the thoracic spine.  A zero percent 
evaluation is merited for slight limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5291.  

The Board finds that the Diagnostic Codes for arthritis and 
limitation of motion of the spine do not provide a basis for 
an evaluation in excess of 10 percent for the veteran's back 
disability at any point during the period on appeal.  The 
veteran is currently in receipt of the highest evaluation 
provided by Diagnostic Code 5291, the code for limitation of 
motion of the thoracic spine.  Therefore, this Diagnostic 
Code could not result in a higher disability rating.  As for 
the lumbar spine, a review of the evidence reveals that range 
of motion testing at the time of VA examination in March 1993 
revealed normal spine motion, and subsequent range of motion 
testing in May 1993 revealed a full range of lumbar spine 
motion.  At the time of private medical treatment in October 
1994, the veteran's range of flexion forward and extension 
backward were not expressed numerically, although the 
examiner commented that the veteran was able to flex forward 
to touch his toes, and there was good hyperextension of the 
back, with minimal discomfort.  Lateral flexion was to 30 
degrees bilaterally, which is slightly less than full lumbar 
flexion.  More recently, at the time of the September 1999 VA 
examination, range of motion testing showed flexion forward 
to 70 degrees, extension backward to 30 degrees, right and 
left lateral motion to 30 degrees, and right and left 
rotation to 20 degrees.  The March 2000 private examination 
stated that the lumbar spine range of motion was relatively 
full.  The Board determines that these findings correspond to 
no more than a slight limitation of motion under Diagnostic 
Code 5292, and that a 10 percent rating is the maximum 
evaluation warranted under this code for limitation of motion 
of the lumbar spine.  

Based on the multiple diagnoses of back strain contained in 
the record, the Board finds that the Diagnostic Code for 
lumbosacral strain is also for consideration.  Severe 
lumbosacral strain is evaluated as 40 percent disabling, and 
is characterized by symptomatology such as listing of the 
whole spine to the opposite, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of 
these symptoms with abnormal mobility on forced motion.  
Symptomatology including muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in a 
standing position is evaluated as 20 percent disabling.  
Characteristic pain on motion merits continuation of the 10 
percent evaluation currently in effect.  38 C.F.R. § 4.71a, 
Code 5295.  

For the period prior to July 3, 2001, a review of the 
evidence detailed above reveals that although some 
examinations have found no objective evidence of pain on 
spine motion, the veteran has nevertheless often complained 
of such pain at the time of treatment and examination.  
Furthermore, the veteran was noted to have minimal discomfort 
on backward extension at the time of the range of motion 
testing in October 1994, and complained of pain on flexion 
forward at the time of a VA examination in September 1999.  
Additionally, at the time of the veteran's September 1999 
social work survey, he stated that his back condition caused 
pain on bending over, thereby limiting which jobs he could 
perform.  Finally, the June 1999 private treatment records 
noted moderate back pain with forward flexion, and more acute 
back pain with hyperextension.  The Board concludes that this 
symptomatology met the criteria for a 10 percent rating under 
Diagnostic Code 5295.  

However, the Board finds that the severity of the veteran's 
back disorder did not meet the criteria contemplated for a 20 
percent rating under this code prior to July 3, 2001.  
Although muscle spasm was found on two occasions in service, 
in June 1992 and January 1993, no subsequent examinations 
revealed the presence of muscle spasm prior to July 2001.  On 
the contrary, examination reports in March 1993, October 1994 
and September 1999 all specifically noted that muscle spasm 
was not present.  In addition, repeated examinations have 
demonstrated little if any loss of lateral spine motion, 
unilateral, in the standing position.  Instead, repeated 
examinations have shown lateral flexion to both the right and 
left to 30 degrees on two occasions, to 45 degrees on a third 
occasion, and to normal on a forth occasion.  The June 1999 
records note that lateral movement frequently relieves his 
discomfort.  Therefore, the Board finds that a 10 percent 
rating is the maximum rating warranted under DC 5295 prior to 
July 3, 2001.  

However, the July 3, 2001 letter from the veteran's private 
doctor, which describes the most recent examination of the 
veteran's spine, states that there is clinical evidence of 
muscle spasm and pain on range of motion of the thoracic and 
upper lumbar spine.  This constitutes the first evidence of 
muscle spasm since active service.  When the recent evidence 
of muscle spasm is considered with the evidence of a slight 
loss of lateral motion recorded on two of the four 
examinations noted above, the Board concludes that this 
symptomatology more nearly resembles that required for a 20 
percent rating under Diagnostic Code 5295.  Therefore, a 20 
percent evaluation under this code is merited from the date 
of the July 3, 2001 letter.  38 C.F.R. § 4.7.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The Board has considered entitlement to an evaluation in 
excess of 20 percent from July 3, 2001 under this rating 
code, but finds that the severity of the veteran's back 
disorder does not meet the criteria contemplated for a 40 
percent rating.  As noted above, there is evidence of some 
slight degenerative changes of the thoracic spine.  However, 
there is no evidence of listing of the whole spine to the 
opposite, or of a positive Goldthwaite's sign in either the 
examination outlined in the July 3, 2001 letter, or on any 
previous examinations.  The range of motion of the veteran's 
spine has previously been discussed, and may not be 
considered marked.  Finally, the July 2001 letter is negative 
for evidence of abnormal mobility on forced motion, as were 
all previous examinations.  Therefore, the Board finds that a 
20 percent rating is the maximum rating warranted under DC 
5295. 

The Board has also considered the application of other code 
sections relating to back disorders for both the periods 
before and after July 3, 2001.  However, there is no evidence 
that the veteran suffers from any of the following: residuals 
of fractured vertebrae, as contemplated by Diagnostic Codes 
5285; ankylosis of all or part of the spine, as contemplated 
by Diagnostic Codes 5286 through 5289; limited cervical 
motion, as contemplated by Diagnostic Code 5290; 
intervertebral disc syndrome, as contemplated by Diagnostic 
Code 5293; or sacro-iliac injury or weakness, as contemplated 
by Diagnostic Code 5294.  Therefore, there is no basis for 
entitlement to an increased evaluation under any of these 
Diagnostic Codes.  

There are other factors which must be considered in addition 
to those contained in the applicable Diagnostic Codes.  The 
Board recognizes that the disability of the musculoskeletal 
system is primarily the inability due to damage or an 
infection in parts of the system to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors to be considered include pain on movement, weakened 
movement, excess fatigability, and incoordination.  38 C.F.R. 
§§ 4.40, 4.45.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.  

The Board acknowledges that the veteran's low back disorder 
has repeatedly been reported to be productive of pain.  
According to various decisions by the Court, the application 
of 38 C.F.R. §§ 4.40 and 4.45(f) (1999) is to be considered 
when the record contains frequent references by the veteran 
to pain affecting his body.  See Voyles v. Brown, 5 Vet. App. 
451 (1993); Quarles v. Derwinski, 3 Vet. App. 129 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  The Board finds that it 
must therefore give due consideration to functional 
impairment, as contemplated by 38 C.F.R. § 4.10; functional 
loss, as contemplated by 38 C.F.R. § 4.40; and pain on 
movement, swelling, deformity or atrophy of disuse, as 
contemplated by 38 C.F.R. § 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that "functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant..."  It 
also states that "a part which becomes painful on use must be 
regarded as seriously disabled."  Similarly, 38 C.F.R. § 
4.45(f) states that in evaluating the disability of joints, 
including the lumbar vertebrae, factors to be considered 
include "[p]ain on movement."  However, in this case, the 
Board finds that consideration of these factors does not 
result in a higher rating for several reasons.  First, as 
discussed above, the veteran's painful motion has already 
been specifically taken into consideration in evaluating the 
veteran's disability under DC 5295.  Indeed, it was the 
principal reason for the initial grant of 10 percent.  
Second, following the most recent VA examination in September 
1999, the examiner specifically opined that there was no 
functional loss due to weakness, fatigability, 
incoordination, or pain on movements, as contemplated by 38 
C.F.R. §§ 4.40 and 4.45.  Similarly, the March 2000 private 
examination found that the range of motion of the veteran's 
spine is pain free.  Third, section 4.40 contemplates "pain, 
supported by adequate pathology...." In this case, as 
discussed above, recent x-rays have failed to reveal any 
evidence of pathology, and the examiner who performed the 
September 1999 examination specifically diagnosed no evidence 
of orthopedic pathology.  The Board observes that while this 
examiner stated that he could not speculate regarding any 
additional impairment during flare-ups, presumably because of 
the lack of any clinical or x-ray evidence of pathology, in 
October 1994 the veteran reported that he only had 
exacerbations of back pain two to three times per year.  
Finally, although the July 2001 letter notes that the veteran 
has pain on range of motion of the thoracic and upper lumbar 
spines, the examiner did not describe any additional 
impairment resulting from this pain.  Thus, the veteran is 
not shown to have pain productive of functional impairment so 
as to warrant consideration of assignment of an increased 
evaluation under the criteria of 38 C.F.R. §§ 4.40, 4.45(f) 
for either the period before or after July 3, 2001.

In view of the above, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's recurrent 
back pain with scoliosis and history of hip and leg 
involvement prior to July 3, 2001, and that a 20 percent 
rating is the appropriate rating subsequent to July 3, 2001.  
The Board would point out that its decision is based solely 
upon the provisions of the VA's Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance.  In this appeal, however, there has been no showing 
that the disability under consideration has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  On the contrary, at the time of the September 
1999 social work survey, the veteran stated that he worked 
full-time, five days per week.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The 10 percent disability evaluation assigned for the 
veteran's recurrent back pain with scoliosis and history of 
hip and leg involvement prior to July 3, 2001 was proper, and 
thus a rating in excess of 10 percent for this period is 
denied. 

A 20 percent disability evaluation for the veteran's 
recurrent back pain with scoliosis and history of hip and leg 
involvement from July 3, 2001 is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

